Citation Nr: 9926696	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-02 523	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Timeliness of an appeal from an August 1995 rating 
decision of the RO which denied service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1946 to July 1962.  

This matter originally came before the Board of Veterans' 
Appeals (Board) following an RO rating decision dated in 
August 1995, which denied an original claim of service 
connection for PTSD.  In April 1998, the Board remanded the 
appeal for consideration of the issue of whether a timely 
substantive appeal had been submitted.  The Board also 
requested that, if the RO determined that no timely appeal 
had been received regarding the August 1995 denial, then the 
RO was to adjudicate the issue of whether new and material 
evidence had been submitted to reopen a claim.  In August 
1998, the RO determined that no timely appeal had been 
received with regard to the August 1995 denial, and the 
veteran appealed this determination in September 1998.  
Additionally, in December 1998, the RO determined that no new 
and material evidence had been received to reopen the claim, 
and the veteran completed an appeal of this additional 
matter.  Accordingly, given the disposition of the first 
issue, the issues before the Board are as characterized on 
the front page of the instant Board decision.  


FINDINGS OF FACT

1.  Notice of the RO's August 1995 rating decision denying 
the veteran's initial claim of service connection for PTSD 
was issued on September 7, 1995.  The veteran expressed 
disagreement in June 1996; the RO confirmed and continued the 
denial of the claim in September 1996, and a statement of the 
case (SOC) was issued on September 30, 1996.  

2.  The veteran's substantive appeal, VA Form 9, which was 
received at the RO on January 15, 1997, was not filed within 
one year of the September 7, 1995, notification of the August 
1995 rating decision, or within 60 days of the issuance of 
the September 30, 1996, SOC.  

3.  Evidence received since the time of the RO's final rating 
decision of August 1995 is not so significant that it must be 
considered in order to fairly decide the question of service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The veteran is statutorily barred from appealing the 
August 1995 RO decision which denied the claim of service 
connection for PTSD.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (1998).

2.  The RO's August 1995 rating decision, which denied 
service connection for PTSD, is final. 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

3.  New and material evidence has not been received since the 
August 1995 rating decision; the claim of service connection 
for PTSD is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Appeal

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, a timely filed substantive 
appeal received in response to a SOC.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (1998).  

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet.App. 127, 129 (1991).  A substantive appeal 
must consist of a properly completed VA Form 9 (substantive 
appeal) or other correspondence containing the necessary 
information.  If the SOC addresses several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.  

The claimant has one year from the date of notification of 
the rating decision to file a NOD to initiate the appeal 
process.  38 U.S.C.A. § 7105(b)(1).  In order to complete the 
appeal, however, a claimant must file a substantive appeal 
within sixty days of the mailing date of the SOC, or within 
the remaining time, if any, of the one-year period following 
notification of the rating decision.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).  See Roy v. Brown, 
5 Vet.App. 554, 556 (1993).  

In the immediate case on appeal, the RO denied the veteran's 
initial claim of service connection for PTSD in a rating 
decision dated in August 1995.  The RO then issued written 
notice to the veteran of the denial of his claim of service 
connection for PTSD by correspondence dated September 7, 
1995.  A timely NOD was received on June 11, 1996.  
Additional VA treatment records were obtained, as requested 
by the veteran, and in September 1996, the RO confirmed the 
earlier denial.  As a result, a SOC was issued on September 
30, 1996, along with a letter explaining to the veteran his 
appellate rights.  It is important to note that this notice 
specifically advised the veteran that he had to complete and 
file the enclosed VA Form 9, within sixty days from the date 
of the letter, or within the remainder, if any, of the one-
year period from the date of the letter notifying him of the 
determination he desires to appeal.  The import and urgency 
of the letter is clear from the face of the document.  

The record is clear that this letter was issued on September 
30, 1996, and that the veteran had initiated an appeal of the 
August 1995 rating decision, notice of which was issued on 
September 7, 1995.  See NOD dated received at the RO on June 
11, 1996.  Accordingly, the argument of the veteran's 
representative that the RO's September 1996 decision to 
confirm and continued the August 1995 decision (denying 
service connection for PTSD) tolled the one-year period in 
which to file an appeal is without merit.  The veteran 
subsequently filed an untimely substantive appeal as to the 
August 1995 decision.  In short, the January 15, 1997, VA 
form 9 was filed more than one year after the veteran had 
been notified of the RO's August 1995 denial of his claim of 
service connection, and more than 60 days (indeed, 
approximately 105 days) after the issuance of the SOC on 
September 30, 1996.  Consequently, no timely appeal is of 
record, at least as to the August 1995 denial.  Additionally, 
there is no suggestion in the record that the veteran filed a 
timely request for extension of time.  38 C.F.R. § 20.303 
(1998).

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108; Rowell v. 
Principi, 4 Vet.App. 9 (1993); See Roy v. Brown, 5 Vet.App. 
at 556.  Jurisdiction does indeed matter, and it is not 
"harmless" when VA, during the adjudication process, fails 
to consider the threshold jurisdictional issues.  Id.  

As the veteran failed to perfect a timely appeal with respect 
to the RO's August 1995 denial of service connection for 
PTSD, the Board does not have jurisdiction to review the 
claim, and, pursuant to the Board's authority under 
38 U.S.C.A. § 7105(d)(3), this claim must be dismissed for 
failure to file a timely substantive appeal.  

Claim to Reopen

The veteran's service medical records are negative for 
complaints of, treatment for, or findings regarding PTSD.  In 
fact, the separation examination, which was conducted in June 
1962, revealed that the veteran's psychiatric system was 
normal.  Having noted this, however, the Board observes that 
the veteran's service medical records show treatment in 
January 1947 and/or January 1948 (the 1947 date appears to be 
erroneous reference to treatment in the new year -- 1948) for 
complaints of heart difficulties.  The veteran reported that, 
when he woke up he had "the shakes," and noticed that his 
heart had stopped pumping.  The diagnosis was psychogenic 
cardiovascular reaction, anxiety reaction.  No additional 
treatment was indicated, and interval examinations were 
negative for any psychiatric abnormality.  

Records dated in September 1958 include a report of 
psychiatric evaluation regarding an administrative matter not 
pertinent to the instant appeal.  This record, and others on 
file, show rather extensive treatment and evaluation for 
chronic alcohol abuse.  As noted above, the separation 
examination in July 1962 was negative for psychiatric 
abnormality.  Also, at the time of his separation 
examination, the veteran denied any pertinent complaints, 
difficulty sleeping, or nervous trouble of any sort.  

According to the veteran's service personnel records, the 
veteran had active service during the Korean conflict.  
Records show that he received training in engine mechanics, 
and in July 1951, he received training in "Close Combat."  
He left the continental United States in October 1951 and he 
was stationed in Japan, with the 512th Ordinary HAM Company.  
He was returned to casual duty status in September 1952, and 
to the continental United States in October 1952.  As for his 
military specialties and duties during this time, from 
January 1951 to May 1951, the veteran was a vehicle 
repairman, and from October 1951 to September 1952, he was a 
wrecker crewman.  He had additional overseas or foreign 
service in Europe.  

The veteran received a Korean Service Medal, with two bronze 
service stars, and a United Nations Service Medal.  However, 
these medals do no evidence combat, and his service personnel 
records include no indicia of any such participation in 
combat, nor were any wounds received through enemy action, or 
participation in any campaigns demonstrated.  For the sake of 
accuracy and thoroughness, it is noted here that the service 
medical records referred to in the preceding paragraph above, 
regarding treatment in January 1947 and/or 1948 for anxiety 
reaction, are identified as being from a military treatment 
facility in Ketzingen, Germany, prior to any service in Asia.  
Other records show treatment in various Army facilities 
throughout the continental United States and Europe. 

On a VA Form 21-526, Veteran's Application For Compensation 
Or Pension, which was received at the RO in January 1995, the 
veteran asserted that he acquired PTSD as a result of his 
military service, the treatment of which began in October 
1994.  

In March 1995, the RO asked the veteran to furnish specific 
information, such as the dates and places of the stressful 
experiences that may have led to PTSD.  In April 1995, he 
responded that he was stationed on the front lines in Korea 
from July 1951 to October 1952, at which time he was in a 
recovery unit attached to the 8th Army.  Although he could 
not recall the names, he generally recalled the bombings, 
fighting, and Napalm attacks.  Further, the veteran wrote 
that, "[w]e sent to the front lines, I don't remember the 
names, but we were there during the bombings and the fighting 
and I observed the Napalm attacks.  I was also at the 
evaluation Hospital in Seoul.  The things that are bothering 
me now are the recurrent thoughts of the casualties; [t]he 
way the bodies were shot up, mangled and burned."  He also 
stated that he was at the evaluation hospital in Seoul, South 
Korea.  

On the aforementioned VA Form 21-526, the veteran also 
reported that he had received treatment for PTSD from October 
1994 at the VA Medical Center (VAMC) in West Haven, 
Connecticut.  These VA treatment records, dated from 1994 to 
1995, showed treatment primarily for alcohol abuse, although 
a diagnosis of PTSD was also given.  A diagnosis of PTSD is 
shown on VA hospital admission in February 1995.  No prior 
psychiatric treatment for PTSD was reported.  

Based upon the above evidence, service connection for PTSD 
was denied by the August 1995 RO rating action.  The RO 
determined that the medical evidence of record failed to 
demonstrate that the veteran had incurred PTSD as a result of 
his active military duty, which included a tour of duty in 
Germany after World War II and Korea during the Korean 
conflict.  

The evidence received at the RO since the time of the August 
1995 RO rating decision, includes VA treatment records, dated 
from 1995 to 1999, for various disorders, including alcohol 
addiction and PTSD.  An August 1995 initial VA psychological 
evaluation report includes the veteran's history of active 
duty in Korea.  Significantly, on examination in August 1995, 
the veteran denied experiencing any combat while in Korea, 
although he reported exposure to war violence and death as 
part of a "recovery team."  The veteran also gave a history 
of alcohol abuse since the age of 14, prior to his entrance 
into service in 1946.  Diagnoses were alcohol dependence and 
PTSD of delayed onset.  Dysthymic disorder was to be ruled 
out.  On-going participation in PTSD group therapy is shown.  

At an April 1997 RO personal hearing, the veteran denied any 
psychiatric treatment prior to 1992 or 1993.  He indicated 
that he was in the 512th HAM Company, 8th Army division while 
stationed in Korea.  

In an April 1997 VA PTSD questionnaire, the veteran recalled 
the smell of gunpowder from artillery.  He also recalled 
flame-throwers being used, and he described his recollections 
of soldiers found shot with their hands tied up.  The veteran 
indicated that, upon return to this unit, he would still hear 
cries for help, and that this caused sleep disturbance as 
well as personality changes.  

In a September 1997 statement of the veteran's 
representative, it is asserted that the veteran's service in 
Korea indeed included combat, that the veteran participated 
in two battles while in Korea, and that his combat is 
evidenced by his Korean Service Medal and his "two Bronze 
stars."  

At this point, it should be noted that, when "new and 
material" evidence is presented or secured with respect to a 
claim which has been previously disallowed, the claim will be 
reopened, and the former disposition reviewed.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new evidence" 
is evidence that is not "merely cumulative" of other evidence 
of record.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  
Evidence is "material" when it bears directly or 
substantially on the specific matter and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998).  Specifically, the pertinent law 
requires that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Following the RO's August 1995 rating action in the present 
case, the veteran has continued to assert that he developed 
PTSD as a result of his active military duty in Korea.  
However, despite the RO's July 1998 requests of the veteran 
to submit detailed PTSD stressor evidence, as previously 
requested for his PTSD claim in March 1995 (e.g., data 
regarding a stressful experience which could be verified), he 
failed to provide the required information, stating merely 
that he does not recall the names and places associated with 
his experiences.  See April 1995 and April 1997 statements.  

The additional medical evidence received since the final 
August 1995 RO rating action, including VA evaluations from 
1994 to 1997, shows various diagnoses, including PTSD.  
However, a review of this evidence leads the Board to the 
conclusion that new and material evidence has not been 
presented to reopen the claim of service connection for PTSD.  
This is so because the newly received evidence does not tend 
to prove anything beyond that which was proved by evidence 
available to the RO in August 1995.  In short, evidence 
showing that certain medical practitioners believe that the 
veteran has PTSD is not new.  Indeed, as early as February 
1995 such a clinical assessment was made.

The veteran's assertions that he developed PTSD as a result 
of his active military service in Korea are duplicative of 
the contentions he had previously made and which were 
considered by the RO at the time of the prior final rating 
action in August 1995.  Consequently, these assertions may 
not be considered new.  Morton v. Principi, 3 Vet.App. 508 
(1992) (duplicative evidence can never service to reopen a 
claim).  The additional evidence received since the RO's 
August 1995 denial tends to prove nothing more than that 
which was already proved by evidence previously of record, at 
least with respect to whether the veteran has PTSD that may 
be attributed to his active military service.  Consequently, 
the newly received evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection.  See 38 C.F.R. § 3.156(a).  

In closing, the Board notes that the United States Court of 
Appeals for the Federal Circuit recently held that there was 
no legal requirement that the additional evidence be likely 
to result in a change in the outcome of the prior final 
denial.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board recognizes that Hodge resulted in a change in the test 
for determining whether newly submitted evidence is 
"material."  Importantly, however, the Board finds no 
prejudice to the veteran in this case by proceeding with an 
adjudication of the question of reopening.  This is so 
because the RO specifically notified the veteran of the 
provisions of 38 C.F.R. § 3.156 (a) in the March 1999 SSOC.  
The veteran, therefore, has been put on notice of the 
relevant regulatory standard and he has been given the 
opportunity to present evidence and argument with this 
standard in mind.  


ORDER

An appeal of an August 1995 denial of service connection for 
PTSD is dismissed.  

The petition to reopen a claim of entitlement to service 
connection for PTSD is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

